Remark
	This Office action has been issued in response to preliminary amendment filed on 12/16/2021.

Allowable Subject Matter
	Claims 1,3-17,19-92 are allowable.

	The following is an examiner’s statement of reasons for allowance: At the time of this invention, prior art such as McAlister (US Pat No. 10997664) directed Systems and methods for recommending action after assessing risk of property damage include one or more sensors that acquire location information associated with the one or more sensors. The system may also include a processor that receives a first set of data comprising environmental information associated with a location, receives the location information from the one or more sensors, and determines whether a risk of damage to property associated with at least one of the one or more sensors is greater then a threshold based on the location information and the environmental information. When the risk is greater than the threshold, the processor may send a notification including the risk of damage to the property to a computing device that may provide an audio or visual indication of the notification. 
The prior art of record is different than the claimed invention because in the claimed invention classifying, by the server, the threat as a type of threat; identifying, by the server, a component of the monitoring system that is configured to guard the property against the type of threat; requesting, by the server and from a sensor of the monitoring system, sensor data related to the threat, wherein the sensor data indicates a status of the identified component of the monitoring system . 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Munear Akki whose telephone number is (571) 272-3428.  The examiner can normally be reached on 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 




/MUNEAR T AKKI/Primary Examiner, Art Unit 2687